DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a linear guide” in claim 3; “an accommodating shaft”, “a second mounting opening”, “an entry slope”, “a second mounting opening with an entry slope running obliquely to an accommodating shaft”, in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,7,9,11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a linear guide in an operating position aligned win the longitudinal axis direction of the drawing roller and apron bridge”, it is unclear which structure performs as “a linear guide”? is it a bearing hole, a matching surface or any screw?
Claim 7 recites “a second mounting opening with an entry slope running obliquely to an accommodating shaft” in line 3, it is unclear which structure is considered an accommodating shaft, is it the apron bridge? Or a different structure from the apron bridge? It is also unclear how is a second mounting opening with an entry slope as the drawings do not show the entry slope and the second mounting opening is not shown clearly in the drawings.
Claim 9 recites “with its end opposite the first support”, it is unclear the end belongs to which structure, is it of a carrying device? a drive unit? or the drawing roller?
Claim 11 recites “a drawing roller” in line 8, it is unclear “a drawing roller” in line 8 is the same or different from “a drivable bottom roller” in line 2? Claim 11 also recites “an apron bridge” in line 7, it is unclear “an apron bridge” in line 7 is the same or different from “an apron bridge” in line 3?
Claims 4, 8,12 are rejected as being indefinite as claim 4 is dependent on claim 3; claim 8 is dependent on claim 7; and claim 12 is dependent on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (EP2573230)(hereinafter Sakamoto) in view of Pitts(US 3386136)(hereinafter Pitts).
Regarding claim 1, Sakamoto teaches a carrying device for an apron drafting system of a spinning machine (fig 4), with a first support (first supporting section 51) and a second support (second supporting section 51), each of which is configured for accommodating an apron bridge (TB2), for rotatably bearing a drawing roller (RM2), characterized in that the first support (51) has a base element (fig 5A, base 52) and guide section (fig 5A, cover portion 53) which is connected to the base element (by a bolt 57), the guide section (53) has a bearing opening (56) for rotatably bearing the drawing roller (for rotatably supporting the middle bottom roller shaft SM2 where the middle bottom roller RM2 is mounted) as well as a first mounting opening (opening in supporting section 61 for engaging a bolt 63) for accommodating a first bearing section of the apron bridge (fig 4).
Sakamoto teaches the apron bridge (TB2) is connected to the support sections (51) by bolts 63; and the guide section 53 is connected to the base element 52 by bolts 57. Sakamoto does not clearly teach the connection is detachable. However, in the same field of endeavor, Pitts teaches an apron guiding structure which is readily assembled on and disassembled from a drawing, roving, spinning frame (column 1, lines 40-43); and in fig 13, Pitts teaches a removable roving shelf 142 for providing a guide for roving to a pair of drafting rolls. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the carrying device of Sakamoto with the teaching of removable structures of the guiding structure for the apron as taught by Pitts for the benefit of assembling, disassembling from a drawing, roving, spinning frame with a minimum of effort and at the same time providing maximum apron cleaning and support (Pitts, column 1, lines 40-43).
Regarding claim 2, Sakamoto teaches the carrying device has a base carrier (fig 5A, frame 32) on which the first support (51) and the second support (51) are arranged at a distance from one another, the base element (52) being connectable to the base carrier (32) (fig5A).
Regarding claim 3, the modified Sakamoto teaches the guide section (53) is detachably connected to the base element (52) via a linear guide in an operating position aligned in the longitudinal axis direction of the drawing roller and apron bridge (fig 5A, the concave 54 and 55 fit together to accommodate the roller shaft SM2).
Regarding claim 4, Sakamoto teaches the linear guide is a dovetail guide (the base element 52 and the guide section 53 are connected together and locked in one linear way).
Regarding claim 5, Sakamoto teaches a securing element (57) for locking the guide section to the base element in the operating position (fig 5A).
Regarding claim 6, Sakamoto teaches the securing element is a securing screw (57) (fig5A).
Regarding claim 10, Sakamoto teaches the apron bridge (TB2) is borne in the operating position so as to be longitudinally displaceable along the accommodating shaft on the first support (51) and the second support (51) (fig 4).
Regarding claim 11, Sakamoto teaches an apron drafting system (fig 3) for a spinning machine having a carrying device (fig 4) with a bottom apron (E2) guided over a drivable bottom roller (RM2), the bottom apron (E2) being supported in the area of a main drawing zone by a sliding section of an apron bridge (TB2), 
characterized in that the carrying device is configured with a first support (51) and a second support (51), each of which is configured for accommodating the apron bridge (TB2), for rotatably bearing a drawing roller (RM2), or both, wherein the first support (51) has a base element (52), the guide section (53) has a bearing opening (56) for rotatably bearing the drawing roller (for rotatably supporting the middle bottom roller shaft SM2 where the middle bottom roller RM2 is mounted) as well as a first mounting opening (opening in supporting section 61 for engaging a bolt 63) for accommodating a first bearing section of the apron bridge (fig 4).
Sakamoto teaches the apron bridge (TB2) is connected to the support sections (51) by bolts 63; and the guide section 53 is connected to the base element 52 by bolts 57. Sakamoto does not clearly teach the connection is detachable. However, in the same field of endeavor, Pitts teaches an apron guiding structure which is readily assembled on and disassembled from a drawing, roving, spinning frame (column 1, lines 40-43); and in fig 13, Pitts teaches a removable roving shelf 142 for providing a guide for roving to a pair of drafting rolls. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the carrying device of Sakamoto with the teaching of removable structures of the guiding structure for the apron as taught by Pitts for the benefit of assembling, disassembling from a drawing, roving, spinning frame with a minimum of effort and at the same time providing maximum apron cleaning and support (Pitts, column 1, lines 40-43).
Regarding claim 12, Sakamoto teaches the spinning machine is an air spinning machine (para [0029]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (EP2573230) in view of Pitts(US 3386136), further in view of Kamel (US 4391021)(hereinafter Kamel).
Regarding claim 7, the modified Sakamoto teaches the second support (51) for detachably accommodating a second bearing section of the apron bridge (by bolt 63). Sakamoto does not teach the second support comprising the fastening structure as claimed. However, in the same field of endeavor, Kamel teaches a fastener which comprising a mounting opening with an entry slope running obliquely to an accommodating shaft, a first detenting spaced apart from the entry slope and delimiting the mounting opening, which in the operating position is brought into engagement with a complementary second detenting on the bearing section (annotated fig 4 and 6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine Sakamoto with the fastening structure at the second support as taught by Kamel for the benefit of fastening two structures together. Then the modified Sakamoto teaches the second bearing section of the apron bridge is adjustable in the second mounting opening between the operating position and a release position in which the first detenting and the second detenting are disengaged.

    PNG
    media_image1.png
    279
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    363
    388
    media_image2.png
    Greyscale

Regarding claim 8, Kamel teaches the second detenting is configured as a slot, the first detenting is configured as a detent pin aligned perpendicular to the accommodating shaft (annotated Kamel fig 6 above).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (EP2573230) in view of Pitts(US 3386136), further in view of Suzuki (US 4513481)(hereinafter Suzuki).
Regarding claim 9, Sakamoto teaches a driving device adapted to drive the middle bottom roller RM2 is connected to the middle bottom roller shaft SM2 (para [0048]). Sakamoto does not clearly teach the drawing roller is borne in a stationary manner on the drive unit with the end opposite the first support. However, in the same field of endeavor, Suzuki teaches the drawing roller (2) is borne in a stationary manner on the drive unit (stand 7 comprising transmission 4) at one end opposite to the first support (12a) (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine Sakamoto with the drive unit for the drawing roller with the end opposite the first support as taught by Suzuki for the benefit of the apron can be exchanged by stopping the bottom roller and replacing the damaged apron from the free end (Suzuki, the second paragraph of the description).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732